Judgment, Supreme Court, New York County (William Wetzel, J., at suppression hearing; Franklin Weissberg, J., at plea and sentence), rendered March 26, 1996, convicting defendant of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.